Citation Nr: 0936743	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  97-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, depression and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California, which denied service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, depression and PTSD.  The Veteran's 
disagreement with this denial of service connection led to 
this appeal.

The Veteran testified before a Decision Review Officer (DRO) 
in May 2002.  A copy of the transcript of this hearing has 
been associated with the claims file.

The appeal has been remanded by the Board on two prior 
occasions, with the last remand in October 2005.  In this 
October 2005 remand, the Board directed that the Veteran 
undergo a VA psychiatric examination in which the examiner 
opined whether any psychiatric disorder that was currently 
present began during service or was causally linked to any 
verified incident in service, the main asserted stressor 
being a personal (sexual) assault.  In addition, the RO was 
to ensure compliance with the special evidentiary development 
procedures for PTSD claims based on personal assault.  Based 
on the subsequent development, the Board finds that the 
evidence is sufficient to grant service connection for PTSD 
based on the personal assault.


FINDING OF FACT

The evidence is at least in equipoise regarding whether the 
Veteran meets the diagnostic criteria for PTSD and whether an 
alleged personal assault during service occurred; the 
competent evidence supports a finding of a nexus between a 
current diagnosis of PTSD and a verified in-service stressor.
CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See 38 C.F.R. § 
3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 



Factual Background

The Veteran submitted a claim for service connection in 
August 1996, listing various psychiatric diagnoses.  In the 
October 2005 remand, the Board summarized the evidence of 
record.  The Board will again briefly summarize the evidence 
in order to demonstrate the support for the grant of service 
connection.  Service treatment records do not show any 
treatment for a psychiatric disability.  The discharge report 
indicates the Veteran had venereal disease on three occasions 
during active service.  Administrative remarks dated in June 
1981 indicate the submission of a request for an 
unsuitability discharge by reason of "unsanitary habits".

The Veteran's main assertion on appeal is that he was 
sexually assaulted in 1979 while on active duty, although the 
Veteran has also asserted other stressors.  In the DRO 
hearing, in various letters, and as recorded in psychiatric 
treatment records, the Veteran has asserted that a sergeant, 
for whom he has provided a name, raped him and that a 
civilian was present.  The Veteran has reported that the 
sergeant reported that he would kill the Veteran if the 
Veteran informed others of the event.  Review of the accounts 
of these instances indicates fair consistently over the 12 
years that this claim has been pending, although there are 
certain variances in the Veteran's description of the event.

Post-service VA and private treatment records contain 
multiple psychiatric diagnoses.  Many of these records 
document that the Veteran was diagnosed as having and treated 
for schizophrenia as well as drug dependence.  In this 
regard, the summary of VA in-patient treatment from February 
to March 1988 shows diagnoses of continuous cocaine 
dependence and alcohol dependence.  Under Axis II, the 
Veteran had a diagnosis of immature personality disorder.  
The Veteran was again hospitalized from July to November 
1988.  Diagnoses upon discharge were continuous alcohol 
dependence, cocaine dependence, and under Axis II, 
schizotypal personality disorder with elements of immaturity, 
dependence, a tendency to intellectualize and deny and to 
manipulate others.

In a February 1997 letter, a private psychiatrist reported 
that he had been the Veteran's attending psychiatrist since 
January 1993.  He reported treating the Veteran for chronic 
paranoid schizophrenia and occasional problems with 
depression and suicidal ideation.  The private psychiatrist 
did not refer to PTSD.

In a December 1997, another private clinician reported that 
the Veteran was currently being treated for schizophrenia and 
"symptoms of PTSD" as a result of a sexual assault that 
occurred during the Veteran's military service.  He opined 
that both the schizophrenia symptoms and PTSD symptoms first 
occurred while the Veteran was still in the military.

The Veteran underwent a December 1999 VA psychiatric 
examination.  The examiner reported that the Veteran was not 
a good historian.  He wrote that the Veteran had alleged that 
he had PTSD from being sexually molested, raped or sodomized 
on active duty.  The examiner indicated knowledge that the RO 
had determined that there was no record of this asserted 
assault occurring in his active duty files to corroborate or 
validate his story.  The examiner reported that he had 
nothing further to add to that "opinion."  Diagnosis was 
chronic paranoid schizophrenia with depression.

Subsequently dated records, to include a January 2005 VA 
treatment record, include a diagnosis of chronic PTSD among 
the Veteran's Axis I diagnoses.  Under Axis IV, in the 
January 2005 record, history of sexual abuse is listed.

The claims file contains numerous additional treatment 
records.  These records document diagnoses of schizophrenia 
and drug abuse and indicate that the Veteran was found to 
have schizophrenia subsequent to his service.  In this 
regard, records from the Social Security Administration 
document that the Veteran had a primary diagnosis of chronic 
paranoid schizophrenia and a secondary diagnosis of substance 
abuse.  The records also reveal other stressors in the 
Veteran's life and note other possible causes of psychiatric 
disability, to include childhood experiences.  

As directed by the Board remand, the Veteran underwent an 
additional VA psychiatric examination in April 2009.  The 
examiner reported review of the claims file and noted the 
alleged personal assault stressor.  After reporting the 
findings of the examination, the examiner diagnosed PTSD and 
found that it was at least as likely as not that the PTSD was 
due to the in-service personal (sexual) assault.  No other 
psychiatric diagnosis was noted.

The examiner wrote that the difficulty in doing this 
examination was whether the claimed assault was factual.  The 
examiner found that the Veteran believed the event occurred, 
but indicated there was no way of knowing "for certain" 
whether the event actually occurred.  The examiner found that 
the statement of the Veteran was believable and "likely 
would not have been talked about easily."  The examiner 
wrote, however, that he had not been provided any evidence 
that could "support his claim for the stressor."

Analysis

After review of the claims file, the Board finds that service 
connection for PTSD is warranted.  Regarding a diagnosis, the 
claims file contains many different psychiatric diagnoses, 
including substantial documentation of schizophrenia.  In 
other medical records, to include the most recent psychiatric 
record in the claims file, namely the April 2009 VA 
psychiatric examination, the diagnosis was recorded as PTSD.  
Therefore, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran has a current diagnosis 
of PTSD.  The Veteran has not contended, and there is no 
other evidence to support, that he engaged in combat during 
service.  In this case, he contends that his PTSD is due to 
being sexually assaulted during service.  

Although aware of the requirement of corroborating evidence 
to support the claim, in this case there is no reasonable 
possibility that such evidence is obtainable, which is not 
unusual with sexual assaults.  In such cases, the opinion of 
the examining psychiatrist regarding the credibility of the 
alleged personal assault is crucial.  The examiner, in the 
April 2009 VA psychiatric examination, provided an opinion 
that it was at least as likely as not that the PTSD was due 
to the alleged in-service rape.  Although he acknowledged the 
lack of evidence corroborating the stressor, the psychiatrist 
indicated that the Veteran was believable and that this 
stressor would not have been easy for him to discuss during 
service.  After review of this examination report, the Board 
finds that the evidence is at least in equipoise regarding 
whether this stressor actually occurred.   As there is a 
diagnosis of PTSD based upon the stressor is question and 
with the application of the doctrine of reasonable doubt, the 
Board finds that service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


